 


117 HR 1456 IH: Peace Corps Act
U.S. House of Representatives
2021-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
117th CONGRESS1st Session 
H. R. 1456 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2021 
Mr. Garamendi (for himself, Mr. Graves of Louisiana, Ms. Meng, Mrs. Radewagen, Mr. Phillips, Mr. Case, and Mr. Sires) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Peace Corps Act to reauthorize the Peace Corps, better support current and returned volunteers, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Peace Corps Reauthorization Act of 2021. (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Funding for the Peace Corps; integration of information age volunteer opportunities. 
Sec. 3. Readjustment allowances; expedited re-enrollment and transition assistance. 
Sec. 4. Health care continuation for Peace Corps volunteers. 
Sec. 5. Access to antimalarial drugs and menstrual products for Peace Corps volunteers. 
Sec. 6. Whistleblower protections for volunteers. 
Sec. 7. Peace Corps National Advisory Council. 
Sec. 8. Use of official seal, emblem, and name of the Peace Corps. 
Sec. 9. Codification of certain Executive order relating to existing noncompetitive eligibility Federal hiring status for returning volunteers. 
Sec. 10. Memorandum of Agreement with Bureau of Diplomatic Security of the Department of State. 
Sec. 11. Clarification regarding eligibility of United States nationals. 
Sec. 12. Reports to Congress. 
Sec. 13. Workers compensation for Peace Corps volunteers. 
Sec. 14. Technical and conforming amendments. 
2.Funding for the Peace Corps; integration of information age volunteer opportunitiesSection 3 of the Peace Corps Act (22 U.S.C. 2502) is amended— (1)in subsection (b)— 
(A)in paragraph (1), by striking $270,000,000 for fiscal year 2000, $298,000,000 for fiscal year 2001, $327,000,000 for fiscal year 2002, and $365,000,000 for fiscal year 2003 and inserting $450,000,000 for fiscal years 2021 and 2022, $500,000,000 for fiscal year 2023, $550,000,000 for fiscal year 2024, and $600,000,000 for fiscal year 2025; and (B)in paragraph (2), by striking that fiscal year and the subsequent fiscal year and inserting obligation through the end of the subsequent fiscal year; 
(2)by redesignating subsection (h) as subsection (e); and (3)by adding at the end the following new subsection: 
 
(f)In recognition of the transformative power of internet access in developing countries, the Peace Corps shall be administered to give particular attention to those programs, projects, training, and other activities which leverage the internet, as appropriate, for development, education, and social and economic mobility and to develop positions for volunteers that include such programs, projects, training, and other activities.. 3.Readjustment allowances; expedited re-enrollment and transition assistance (a)VolunteersSection 5 of the Peace Corps Act (22 U.S.C. 2504) is amended— 
(1)in the first sentence of subsection (b), by inserting , safety after health; (2)in subsection (c)— 
(A)in the first sentence, by striking $125 and inserting $417;  (B)by striking his each place it appears and inserting the volunteer’s; and 
(C)by striking he and inserting the volunteer; (3)by redesignating subsections (e) through (p) as subsections (d) through (o), respectively; 
(4)in subsection (d), as so redesignated, in the first sentence, by striking subsection (f) and inserting subsection (e); (5)by amending subsection (e), as so redesignated, to read as follows: 
 
(e)The Director of the Peace Corps shall— (1)consult with health experts outside the Peace Corps, including experts licensed in the field of mental health, and follow guidance by the Centers for Disease Control and Prevention regarding the prescription of medications to a volunteer; and 
(2)provide mental health care as an eligible health care service to such volunteers during and after their service. ;  (6)in subsection (g), as so redesignated, by striking he and inserting the President;  
(7)in subsection (m), as so redesignated— (A)in paragraph (2)— 
(i)by striking subsection (e) each place it appears and inserting subsection (d); and (ii)by striking he and inserting the President;  
(B)in paragraph (4), by striking subsection (1) and inserting paragraph (1); (8)in subsection (n), as so redesignated, by striking his each place it appears and inserting the volunteer’s; and 
(9)by adding at the end the following new subsections:  (p)Notwithstanding this section, with respect to Peace Corps volunteers and trainees whose service ended involuntarily as a result of an emergency, suspension of operations, or otherwise through no fault of the volunteer, the Director of the Peace Corps shall— 
(1)waive all non-medical application requirements for the re-enrollment of each such volunteer during the 1-year period beginning on the date of such involuntary end of service; (2)expedite the medical clearance for each such volunteer to facilitate re-enrollment; 
(3)permit each such volunteer, to the extent possible, to resume the activity of each such volunteer at the time of the involuntary end of service; and (4)provide each such volunteer, beginning on the date of re-enrollment, with the compensation, allowances, benefits, and other terms and conditions of service to which the volunteer is entitled under this Act. 
(q)The Director of the Peace Corps shall authorize a payout allowance, in an amount determined by the Director, to Peace Corps volunteers and trainees whose service ended involuntarily as a result of an emergency, suspension of operations, or otherwise through no fault of the volunteer. . (b)Volunteer leadersSection 6 of the Peace Corps Act (22 U.S.C. 2505) is amended— 
(1)in paragraph (1), by striking $125 and inserting $417; and (2)in paragraph (3), by striking he and inserting the President.  
4.Health care continuation for Peace Corps volunteersSection 5(e) of the Peace Corps Act (22 U.S.C. 2504(e)) is amended to read as follows:   (e) (1)Volunteers shall receive such health care (including, if necessary, for volunteers and trainees, services under section 8B of this title) during their service. 
(2)Applicants for enrollment shall receive such health examinations preparatory to their service, applicants for enrollment who have accepted an invitation to begin a period of training under section 8A of this title shall receive, preparatory to their service, such immunization, dental care, and information on prescription options and potential interactions, as necessary and appropriate and in accordance with subsection (f). (3)Returned volunteers shall receive such health examinations within six months after termination of their service, including services provided in accordance with section 8B of this title (except that the six-month limitation shall not apply in the case of such services), as the President may deem necessary or appropriate. Subject to such conditions as the President may prescribe, such health care may be provided in any facility of any agency of the United States Government, and in such cases the appropriation for maintaining and operating such facility shall be reimbursed from appropriations available under this chapter. Health care may not be provided under this subsection in a manner inconsistent with the Assisted Suicide Funding Restriction Act of 1997. 
(4)Returned volunteers shall receive— (A)three months of health care upon their return to the United States; and 
(B)an opportunity to extend for an additional 3 months such health care, at the expense of such volunteer. (5)Not later than 30 days before the date on which the period of service of a volunteer or trainee terminates, the Director of the Peace Corps, in consultation with the Secretary of Health and Human Services, shall provide general guidance to such volunteer or trainee on options for health care after termination other than health care provided by the Peace Corps, including information regarding— 
(A)the application process and eligibility requirements for medical assistance through State plans under title XIX of the Social Security Act (or waiver of State plans); (B)the qualified health plans (as defined in section 1301(a) of the Patient Protection and Affordable Care Act (42 U.S.C. 18021(a))) offered through an Exchange established under title I of such Act, including the enrollment periods for enrolling in such plans; and 
(C)if such volunteer or trainee is 25 years of age or younger, the eligibility of such volunteer or trainee to enroll as a dependent child in a group health plan or health insurance coverage in which the parent of such volunteer or trainee is enrolled if such plan or coverage offers such dependent coverage. (6)Paragraphs (4) and (5) shall apply to volunteers and trainees whose periods of service were subject to early termination as a result of an emergency or otherwise through no fault of the volunteer or trainee.. 
5.Access to antimalarial drugs and menstrual products for Peace Corps volunteersSection 5A of the Peace Corps Act (22 U.S.C. 2504a) is amended— (1)by striking subsections (c) and (e); 
(2)by redesignating subsection (d) as subsection (e); and (3)by inserting after subsection (b) the following new subsections: 
 
(c)Antimalarial drugs 
(1)In generalThe Director of the Peace Corps shall consult with experts at the Centers for Disease Control and Prevention regarding recommendations for prescribing malaria prophylaxis, in order to provide the best standard of care within the context of the Peace Corps environment. (2)Certain trainingThe Director of the Peace Corps shall ensure that each Peace Corps medical officer serving in a malaria-endemic country receives training in the recognition of the side effects of such medications. 
(d)Access to menstrual products 
(1)In generalNot later than 180 days after the date of the enactment of this subsection, the Director of the Peace Corps shall establish a comprehensive policy to ensure Peace Corps volunteers who require menstrual products are able to access such products by— (A)increasing stipends for such volunteers to purchase such products; or 
(B)providing such volunteers with such products in the generic product types selected by such volunteer. (2)ConsiderationThe policy required under paragraph (1) shall take into consideration the availability for purchase locally of menstrual products, the price of such products, and cultural norms regarding menstruation.  
(3)CostIf stipends are increased pursuant to the policy required under paragraph (1), the Director of the Peace Corps shall ensure that such increase covers fully the cost of menstrual products purchased by Peace Corps volunteers described in such paragraph.. 6.Whistleblower protections for volunteersSection 8G of the Peace Corps Act (22 U.S.C. 2507g) is amended by adding at the end the following new subsections:  
 
(d)Prohibition against reprisal 
(1)No volunteer may be subject to a reprisal by any Peace Corps employee, volunteer, volunteer supervisor, contractor, subcontractor, agent, or outside party that receives funds from the Peace Corps for making a report pursuant to section 8G(a) or for reporting waste, fraud, abuse of authority, gross mismanagement, violations of law, discrimination or a threat to health and safety to persons or bodies identified covered identified in section 4712(a)(2) of title 41, United States Code. (2)The Inspector General for the Peace Corp shall conduct the investigation pursuant to section 4712(b) of such title, and order relief as permitted pursuant to section 4712(c)(1) of such title.  
(3)A volunteer may appeal any action of the Peace Corp Inspector General or otherwise seek judicial review pursuant to paragraphs (2) through (7) of section 4712(c) of such title. (4)The Peace Corp Inspector General shall ensure that volunteers are informed of their rights under this provision consistent with the posting requirements in section 4712(d) of such title. 
(e)Dispute mediationThe Peace Corps shall offer an opportunity to resolve the dispute through mediation in procedures consistent with the Administrative Dispute Resolution Act (Public Law 101–552; 104 Stat. 2736), as amended. (f)RespondentThe Peace Corps shall— 
(1)be considered a respondent in all actions filed pursuant to this section; and (2)ensure all compensation or other forms of relief are promptly provided to the volunteer.. 
7.Peace Corps National Advisory CouncilSection 12 of the Peace Corps Act (22 U.S.C. 2511) is amended— (1)in subsection (b)(2)— 
(A)in the matter preceding subparagraph (A), by striking conduct on-site inspections, and make examinations, of the activities of the Peace Corps in the United States and in other countries in order to; (B)in subparagraph (C), by striking and after the semicolon at the end; 
(C)by redesignating subparagraph (D) as subparagraph (G); and (D)by inserting after subparagraph (C) the following new subparagraphs: 
 
(D)make recommendations for utilizing the expertise of returned Peace Corps volunteers in fulfilling the goals of the Peace Corps; (E)make recommendations for increasing recruitment of volunteers from diverse backgrounds and better supporting such volunteers during their training and enrollment in the Peace Corps; 
(F)make recommendations to reduce any financial barriers to application, training, or enrollment in the Peace Corps, including a volunteer’s medical expenses and other out-of-pocket costs; and; (2)in subsection (c)— 
(A)in paragraph (2)— (i)in subparagraph (A)— 
(I)in the first sentence— (aa)by striking fifteen and inserting seven; and 
(bb)by striking President, by and with the advice and consent of the Senate and inserting Director of the Peace Corps; and (II)by striking the second sentence and inserting the following new sentence: At least four of such members shall be returned Peace Corps volunteers, and not more than four of such members may be members of the same political party.; 
(ii)by amending subparagraph (B) to read as follows:  (B)No member appointed under this paragraph may be an officer or employee of the Peace Corps.; 
(iii)by amending subparagraph (D) to read as follows:  (D)The members of the council shall be appointed to 2-year terms.; and 
(iv)by striking subparagraphs (E), (F), (G), (H), and (I); and (B)by amending paragraph (3) to read as follows: 
 
(3)The Director of the Peace Corps shall designate one of the voting members of the Council as Chair, who shall serve in such capacity for a term of two years.; (3)in subsection (g)— 
(A)in the first sentence, by striking At its first meeting and at its first regular meeting in each calendar year thereafter and inserting At its first meeting each calendar year; and (B)in the second sentence, by inserting before the period at the end the following: , and shall each serve in that capacity for a term of two years. The Director may renew the term of a voting member appointed as Chair under the preceding sentence.; 
(4)in subsection (h)(1), by striking The Council and all that follows through the period at the end and inserting the following: The Council shall hold a regular meeting during each calendar quarter at a date and time to be determined by the Chair of the Council or at the call of the Director of the Peace Corps.; and (5)by adding at the end the following new subsections: 
 
(k)Independence of Inspector GeneralNone of the activities or functions of the Council under subsection (b)(2) may undermine the independence or supersede the duties of the Inspector General of the Peace Corps. (l)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Council. 
(m)Acceptance and use of donationsThe Director of the Peace Corps may accept donations of funds, gifts, and in-kind contributions and use such donations without further appropriation for administrative expenses relating to the functions of the Council. (n)Multi-Year agreementThe Director of the Peace Corps may enter into a multi-year agreement with a nonprofit organization that supports current and returned Peace Corps volunteers, authorizing such nonprofit organization to solicit donations, on behalf of the Peace Corps, solely to support the administrative expenses relating to the functions of the Council. Any agreement under this subsection shall require the nonprofit organization at issue to transfer all donated funds received under such agreement to the Peace Corps for use under subsection (m).. 
8.Use of official seal, emblem, and name of the Peace CorpsSection 19 of the Peace Corps Act (22 U.S.C. 2518) is amended— (1)in subsection (a), by striking he and inserting the President; and  
(2)in subsection (b)— (A)in paragraph (1), by inserting before the period at the end the following: , except that the official seal or emblem and the name Peace Corps may be used on any death announcement, gravestone, plaque, or other grave marker of any person who served as a volunteer or as an officer or employee of the Peace Corps under such rules as may be prescribed by the Director; and 
(B)in paragraph (2), in the first sentence, by inserting or in accordance with the exception specified in paragraph (1), before shall be fined. 9.Codification of certain Executive order relating to existing noncompetitive eligibility Federal hiring status for returning volunteersThe Peace Corps Act (22 U.S.C. 2501 et seq.) is amended— 
(1)by redesignating sections 26 through 28 as sections 27 through 29, respectively; and (2)by inserting after section 25 the following new section: 
 
26.Codification of certain Executive order relating to existing noncompetitive eligibility Federal hiring status for returning volunteers 
(a)Executive Order 11103 (28 Fed. Reg. 3571; Apr. 10, 1963), as amended by Executive Order 12107 (44 Fed. Reg. 1055; Dec. 28, 1978), as in effect on the day before the date of the enactment of this section, shall remain in effect and have the full force and effect of law, consistent with subsection (b). (b) (1)The period of eligibility for noncompetitive appointment to the civil service provided to an individual by operation of subsection (a), including any individual who is so eligible on the date of enactment of this section, shall be extended by the total number of days that, during such period— 
(A)a hiring freeze for civilian employees of the executive branch is in effect by order of the President with respect to any Executive agency at which the individual has applied for employment; (B)there is a lapse in appropriations with respect to any Executive agency at which the individual has applied for employment; or 
(C)the individual is receiving disability compensation under section 8142 of title 5, United States Code, based on their service as a Peace Corp volunteer, retroactive to the date the individual applied for such compensation. (2)The period of eligibility for noncompetitive appointment status to the civil service by operation of subsection (a) shall apply to a Peace Corps volunteer— 
(A)whose service ended involuntarily as the result of a suspension of volunteer operations by the Director of the Peace Corps, but shall not last longer than 12 months from the date on which such service ended involuntarily; or (B)who re-enrolls as a volunteer in the Peace Corps after completion of a term of service. 
(3)In this subsection: (A)The term hiring freeze means any memorandum, Executive order, or other action by the President that prohibits an Executive agency from filling vacant Federal civilian employee positions or creating new such positions. 
(B)The term Executive agency has the meaning given that term in section 105 of title 5, United States Code, and includes the United States Postal Service and the Postal Regulatory Commission, but does not include the Government Accountability Office..  10.Memorandum of Agreement with Bureau of Diplomatic Security of the Department of State (a)In generalNot later than 180 days from the date of the enactment of this Act and at least once every five years thereafter, the Director of the Peace Corps, in coordination with the Assistant Secretary of State for Diplomatic Security, shall review the Memorandum of Agreement between the Bureau of Diplomatic Security of the Department of State and the Peace Corps relating to security support and protection of Peace Corps volunteers and staff members abroad and update such Memorandum of Agreement, as appropriate. 
(b)Notification 
(1)In generalThe Director of the Peace Corps and the Assistant Secretary of State for Diplomatic Security shall jointly submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a written notification relating to an update to the Memorandum of Agreement made pursuant to subsection (a). (2)Timing of notificationA written notification submitted pursuant to paragraph (1) shall be submitted not later than 30 days before the update referred to in such paragraph shall takes effect.  
(c)Security support and protection planNot later than 180 days after the date on which the Memorandum of Agreement is reviewed pursuant to subsection (a) and all future updates including a new standing directive, each Director of a Peace Corps country program and the corresponding Regional Security Officer of the United States Diplomatic Security Service shall jointly develop a Peace Corps volunteer security support and protection plan for each Peace Corps country program.  11.Clarification regarding eligibility of United States nationalsThe Peace Corps Act (22 U.S.C. 2501 et seq.) is amended— 
(1)in section 7(a)(5), by striking United States citizens each place such term appears and inserting nationals of the United States; (2)in section 8(b), by striking citizens and inserting nationals of the United States; 
(3)in section 10(b), by striking citizens and inserting nationals of the United States; (4)in section 12(g), by striking citizens and inserting nationals of the United States; and 
(5)in section 27, as so redesignated— (A)by redesignating paragraphs (5) through (8) as paragraphs (6) through (9), respectively; and 
(B)by inserting after paragraph (4) the following new paragraph:  (5)The term national of the United States has the meaning given such term in section 101(a)(22)(B) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(22)(B)). . 
12.Reports to Congress 
(a)Pacific Islands regionNot later than 180 days after the date of the enactment of this Act, the Director of the Peace Corps shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report on—  (1)the presence of the Peace Corps in the Pacific Islands region; and  
(2)a strategy to expand such presence, as appropriate, including—  (A)outcomes of consultations with regional allies and partners on areas in which cooperation can reduce factors limiting Peace Corps expansion; and  
(B)timelines for expanding and reopening country programs in the Pacific Islands region. (b)AmendmentsSection 8I(a) of the Peace Corps Act (22 U.S.C. 2507i(a)) is amended by striking— 
(1)President and inserting Director; (2)September 30, 2018 and inserting September 30, 2025; and 
(3)and the Committee on Appropriations each place it appears. (c)GAO report (1)In generalNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report relating to the post-service health care delivery and insurance coverage pursuant to sections 5(d) and 8B. 
(2)ElementsThe report required under paragraph (1) shall include the following: (A)Information relating to examinations, counseling, and other mental health care services provided by the Peace Corp to returned volunteers in the 6 months following the end of the term of service of such volunteers.  
(B)Recommendations relating to— (i)better protection of patient confidentially for returned Peace Corps volunteers for metal health care services; 
(ii)improved access to mental health providers that will accept payment from the Peace Corps; and (iii)whether such mental health care services for returned volunteers would be better provided under the Short-term Health Insurance For Transition and Travel plan or a similar commercially available insurance plan to be paid for by the Peace Corps. 
13.Workers compensation for Peace Corps volunteers 
(a)In generalSection 8142 of title 5, United States Code, is amended— (1)in subsection (c)— 
(A)in paragraph (1), by striking GS–7 and inserting GS–11;  (B)by striking paragraph (2); and 
(C)by redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively; and (2)in subsection (d)(1), by striking subsection (c)(3) and inserting subsection (c)(2). 
(b)ApplicationThe amendment made by subsection (a)(1)(A) shall apply to any volunteer (as that term is defined in subsection (a) of section 8142 of title 5, United States Code) with respect to whom benefits under chapter 81 of such title commence, by operation of such section, on or after the date of the enactment of this Act. 14.Technical and conforming amendmentsThe Peace Corps Act (22 U.S.C. 2501 et seq.) is amended— 
(1)by amending section 1 to read as follows:  1.Short title; table of contents (a)Short titleThis Act may be cited as the Peace Corps Act. 
(b)Table of contentsThe table of contents for this Act is as follows:  Title I—The Peace Corps  Sec. 1. Short title; table of contents.  Sec. 2. Declaration of purpose.  Sec. 2A. Peace Corps as an independent agency.  Sec. 3. Authorization.  Sec. 4. Director of the Peace Corps and delegation of functions.  Sec. 5. Peace Corps volunteers.  Sec. 6. Peace Corps volunteer leaders.  Sec. 7. Peace Corps employees.  Sec. 8. Volunteer training.  Sec. 8A. Sexual assault risk-reduction and response training.  Sec. 8B. Sexual assault policy.  Sec. 8C. Office of victim advocacy.  Sec. 8D. Establish of sexual assault advisory council.  Sec. 8E. Volunteer feedback and Peace Corps review.  Sec. 8F. Establishment of a policy on stalking.  Sec. 8G. Establishment of a confidentiality protection policy.  Sec. 8H. Removal and assessment and evaluation.  Sec. 8I. Reporting requirements.  Sec. 9. Participation of foreign nationals.  Sec. 10. General powers and authorities.  Sec. 11. Reports.  Sec. 12. Peace Corps national advisory council.  Sec. 13. Experts and consultants.  Sec. 14. Detail of personnel to foreign governments and international organizations.  Sec. 15. Utilization of funds.  Sec. 16. Foreign currency fluctuations account.  Sec. 17. Use of foreign currencies.  Sec. 18. Activities promoting Americans’ understanding of other peoples.  Sec. 19. Exclusive right to seal and name.  Sec. 20. Repealed.  Sec. 21. Repealed.  Sec. 22. Security investigations.  Sec. 23. Universal military training and service act.  Sec. 24. Foreign language proficiency act.  Sec. 25. Nonpartisan appointments.  Sec. 26. Codification of certain Executive order relating to existing noncompetitive eligibility Federal hiring status for returning volunteers.  Sec. 27. Definitions.  Sec. 28. Construction.  Sec. 29. Effective date.  Title II—Amendment of Internal Revenue Code and Social Security Act  Sec. 201. Repealed.  Sec. 202. Repealed.  Title III—Encouragement of voluntary service programs.  Sec. 301. . (2)in section 4(b)— 
(A)by striking he and inserting the Director; and (B)by striking of his subordinates and all that follows through functions. and inserting subordinate of the Director the authority to perform any such functions.; 
(3)in section 7— (A)in subsection (a), by moving the margins of paragraphs (7) and (8) two ems to the left; and 
(B)by redesignating subsection (c) as subsection (b); (4)in section 8A(d)(2), by inserting the before information; 
(5)in section 8C, in the heading of subsection (a), by striking Victims and inserting Victim; (6)in section 8E— 
(A)in subsection (b), by striking subsection (c),, and inserting subsection (c),; and (B)in subsection (e)(1)(F), by striking Corp’s and inserting Corps’; 
(7)in section 9, by striking Act proceedings and inserting Act. Removal proceedings; (8)in section 10(d), by striking section 3709 and all that follows through 1949 and inserting sections 3101(a), 3101(c), 3104, 3106, 3301(b)(2), and 6101 of title 41, United States Code; 
(9)in section 15(c), in the first sentence, by striking that Act and inserting such subchapter; (10)in section 23, by striking Universal Military Training and Service Act and inserting Military Selective Service Act (50 U.S.C. 3801 et seq.); 
(11)in section 24, by striking— (A)his and inserting the volunteer’s; and 
(B)he each place it appears and inserting the volunteer; and  (12)in section 27, as so redesignated— 
(A)by redesignating paragraphs (2) through (8) as paragraphs (3) through (9), respectively; (B)by inserting after paragraph (1) the following new paragraph: 
 
(2)The term Director means the Director of the Peace Corps.; (C)in paragraph (6), as so redesignated, by striking 5(m) and inserting 5(n); and 
(D)in paragraph (9), as so redesignated— (i)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively; and 
(ii)in subparagraph (A), as so redesignated, by striking section 5(f) and inserting section 5(e).  